Appeal from an order of the Supreme Court, Monroe County (William B Polito, J.), entered August 7, 2003 in a personal injury action. The order denied in part the motion of defendants Tinseltown USA and Cinemark USA, Inc. to set aside the verdict.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Pigott, Jr., PJ., Pine, Scudder, Martoche and Lawton, JJ.